                                Case 5:19-cv-00411-FMO-SHK Document 29 Filed 08/23/19 Page 1 of 3 Page ID #:150



                                 1 KAZEROUNI LAW GROUP, APC
                                   Abbas Kazerounian, Esq. (SBN: 249203)
                                 2
                                   ak@kazlg.com
                                 3 Clark R. Conforti, Esq. (SBN: 317698)
                                   clark@kazlg.com
                                 4
                                   245 Fischer Avenue, Suite D1
                                 5 Costa Mesa, California 92626
                                   Telephone: (800) 400-6808
                                 6
                                   Facsimile: (800) 520-5523
                                 7
                                   Attorneys for Plaintiff,
                                 8
                                   Andrew Laich
                                 9
                                10                        UNITED STATES DISTRICT COURT
                                11                      CENTRAL DISTRICT OF CALIFORNIA
                                12
                                     ANDREW LAICH,                                   Case No.: CV 19-0411 FMO (SHKx)
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, U NIT D1
    COSTA MESA, CA 92626




                                14                  Plaintiff,                      JOINT MOTION FOR DISMISSAL
                                                                                    OF FIRST AMENDED COMPLAINT
                                15                            v.                    WITH PREJUDICE PURSUANT TO
                                                                                    FRCP 41(a)(1)(A)(ii)
                                16
                                     DREAM WORLD PARTNERS,
                                17   INC.,                                           HON. FERNANDO M. OLGUIN
                                18
                                                      Defendant.
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28
                                     Case No.: CV 19-0411 FMO (SHKx)                              Laich v. Dream World Partners Inc.
                                          JOINT MOTION FOR DISMISSAL OF FIRST AMENDED COMPLAINT WITH PREJUDICE
                                                                  PURSUANT TO FRCP 41(a)(1)(A)(ii)
                                     Case 5:19-cv-00411-FMO-SHK Document 29 Filed 08/23/19 Page 2 of 3 Page ID #:151



                                 1           Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff
                                 2 Andrew Laich and Defendant Dream World Partners, Inc. hereby stipulate to
                                 3 dismissal of this action in its entirety, with prejudice. Each party shall bear its
                                 4 own fees and costs.
                                 5
                                 6 Date: August 23, 2019                            KAZEROUNI LAW GROUP, APC

                                 7                                                  By: /s/ Clark R. Conforti
                                 8                                                       CLARK R. CONFORTI, ESQ.
                                                                                         Attorneys For Plaintiff
                                 9
                                10
                                       Date: August 23, 2019                        THE INTERNET LAW GROUP
                                11
                                12                                                  By: /s/ Kavon Adli
                                                                                         KAVON ADLI, ESQ.
KAZEROUNI LAW GROUP, APC




                                13                                                       Attorneys For Defendant
 245 FISCHER AVENUE, U NIT D1
    COSTA MESA, CA 92626




                                14
                                15
                                                         E-FILING SIGNATURE CERTIFICATION
                                16
                                17           Pursuant to Local Rule 5-4.3.4(a)(2)(i), I hereby certify that the content of
                                18 this document is acceptable to Kavon Adli, counsel for Defendant Dream World
                                19 Partners, Inc., and that I have obtained Mr. Adli’s authorization to affix his
                                20 electronic signature to this document.
                                21
                                22
                                       Date: August 23, 2019                        KAZEROUNI LAW GROUP, APC
                                23
                                                                                    By: /s/ Clark R. Conforti
                                24
                                                                                         CLARK R. CONFORTI, ESQ.
                                25                                                       Attorneys For Plaintiff
                                26
                                27
                                28
                                       Case No.: CV 19-0411 FMO (SHKx)         1 of 2            Laich v. Dream World Partners, Inc.
                                           JOINT MOTION FOR DISMISSAL OF FIRST AMENDED COMPLAINT WITH PREJUDICE
                                                                    PURSUANT TO FRCP 41(A)(1)(A)(ii)
                                     Case 5:19-cv-00411-FMO-SHK Document 29 Filed 08/23/19 Page 3 of 3 Page ID #:152



                                 1                                CERTIFICATE OF SERVICE
                                 2           A copy of the foregoing Joint Motion for Dismissal of Complaint with
                                 3 Prejudice pursuant to FRCP 41(a)(1)(A)(ii) has been filed through the Court’s
                                 4 electronic filing system. All parties may access the foregoing via the Court’s
                                 5 electronic filing system.
                                 6
                                 7 Date: August 23, 2019                            KAZEROUNI LAW GROUP, APC

                                 8                                                  By: /s/ Clark R. Conforti
                                 9                                                       CLARK R. CONFORTI, ESQ.
                                                                                         Attorneys For Plaintiff
                                10
                                11
                                12
KAZEROUNI LAW GROUP, APC




                                13
 245 FISCHER AVENUE, U NIT D1
    COSTA MESA, CA 92626




                                14
                                15
                                16
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28
                                       Case No.: CV 19-0411 FMO (SHKx)         2 of 2            Laich v. Dream World Partners, Inc.
                                           JOINT MOTION FOR DISMISSAL OF FIRST AMENDED COMPLAINT WITH PREJUDICE
                                                                    PURSUANT TO FRCP 41(A)(1)(A)(ii)
